Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. Pat. 9,579,851 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 31-61 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
Claims 31, 46, and 61 recites the filament feed drive comprising a slipping mechanism constructed and arranged to permit the reinforced filament to be pulled through the conduit nozzle.
The closest prior art of record is Jang et al. (US 5,936,861, hereinafter Jang), Farmer et al. (US 2013/0337256, hereinafter Farmer, DeVlieg, et al., "High-Speed Fiber Placement on Large Complex Structures," SAE Technical Paper, 2007 (hereinafter DeVlieg), Rodgers et al. (US 2013/0241102, hereinafter Rodgers), and Comb et al. (US 6,054,077, hereinafter Comb).
The cited references teach extruding materials but do not teach the claimed slipping mechanisms that is constructed to permit pulling materials out of the nozzle, along with the filament feed path, filament feed drive, cutter, controller, and other parts claimed. 
The remaining claims are allowed at least due to their dependence on independent claims 31, 46, and 61.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.